1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
9
10   Scott Johnson,                       Case No. 2:18‐CV‐00599‐JAM‐KJN

11            Plaintiff,                  ORDER TO EXTEND DATE FOR FILING
     v.                                   DISPOSITIONAL DOCUMENTS BY 30 DAYS
12   Mark S. Dwelley, in individual and
13   representative capacity as trustee
     of the Mark S. and Jeanette M.
14   Dwelley Trust;
     Jeanette M. Dwelley, in individual
15   and representative capacity as
     trustee of the Mark S. and
16   Jeanette M. Dwelley Trust;
     Glenn Stonebarger, in individual
17   and representative capacity as
     trustee of the Glenn Stonebarger
18   and Jeannie Stonebarger Family
     Trust;
19   Jeannie Stonebarger, in
     individual and representative
20   capacity as trustee of the Glenn
     Stonebarger and Jeannie
21   Stonebarger Family Trust;
     Roy Ghiggeri, in individual and
22   representative capacity as trustee
     of the Roy Ghiggeri and Angela
23   Ghiggeri Family Trust;
     Angela Ghiggeri, in individual and
24   representative capacity as trustee
     of the Roy Ghiggeri and Angela
25   Ghiggeri Family Trust;
     Starbucks Corporation, a
26   Washington Corporation; and
     Does 1‐10,
27            Defendants.
28


                                           1
     Order                                                        2:18‐CV‐00599‐JAM‐KJN
1            Having read the stipulation of the parties, and for good cause shown, the
2    Court hereby GRANTS the request. The deadline to file a Dispositional documents
3    shall be extended up to and including to May 24, 2021.
4
5    IT IS SO ORDERED.
6
7    DATED: April 27, 2021                       /s/ John A. Mendez
8                                                THE HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
     Order                                                            2:18‐CV‐00599‐JAM‐KJN
